           Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 1 of 13



                 IN THE UNITED STATES DISTRICTF:QOURT
                                         e
                 FOR THE MIDDLE DISTRICT'OF AtAtiAMA
                          NORTHERN DIVISIQN      12,
                                                                ;.-, 4.
WILLIE MOODY,JR.,                         )
                                                      •
                                                                '
                                                                L. •
individually,

      Plaintiff,

v.

HOLLEY OIL CO.,INC.,
a domestic corporation,

      Defendant.


                                   COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter "MOODY" or "Plaintiff')

hereby sues Defendant HOLLEY OIL CO., INC., a domestic corporation,

(hereinafter "Defendant") for injunctive relief, attorney's fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-

12103, 12181-12205a (hereinafter "ADA"), and its implementing regulations and

alleges as follows:

                          JURISDICTION AND VENUE

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.



                                                                             Page 1 of 13
         Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 2 of 13



       2.     Venue is properly located in the Middle District of Alabama pursuant

to 28 U.S.C. § 1391(b)because venue lies in the judicial district ofthe property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiffs claims occuiTed. The Defendant's property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility and has limited dexterity in his

extremities due to permanent spinal damage sustained when he was wounded while

serving his country in the United States Army. Plaintiffs condition is one that

constitutes a physical impairment which impacts and substantially limits the major

life activity of walking and having complete use of his extremities and as such is a

qualified disability under the ADA.

       4.     Defendant, HOLLEY OIL CO., INC. (hereinafter referred to as

"Defendant), is a domestic corporation registered to do business and, in fact, is

conducting business in the State ofAlabama. HOLLEY OIL CO.,INC.,is the owner,

lessor, and/or operator ofthe real property and improvements that are the subject of

this action, specifically: Holley Mart lo.cated at 1000 Georgia Rd., Wetumpka,


                                                                                Page 2 of 13
        Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 3 of 13



Alabama (hereinafter referred to as "premises", "subject premises", "subject

facility", "subject property", "subject location", "Defendant's premises" and/or

"Defendant's property").

               COUNT I — CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act("ADA"), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcernent purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.     Compliance with 42 U.S.C. § 12182(b)(2)(A)( v) is readily achievable

by the Defendant due to the low costs of rernoving its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 190 ofthe IRS Code.

      8.     Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by HOLLEY OIL CO., INC. is a place of public accommodation in

                                                                            Page 3 of 13
         Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 4 of 13



that it owns the real property and fixtures of a gas station that provides services to

the public. Pursuant to 42 U.S.C. § 12182(a), the Defendant is liable for any ADA

violations on the subject premises because it owns and controls the subject premises

and while regulations promulgated by the Department ofJustice state that a landlord

may contractually allocate to a tenant the responsibility to comply with the ADA,

however if such allocation is made it is effective only as between the landlord and

tenant and has no effect on the rights ofthird parties such as the Plaintiffin this case.

As the owner ofthe real property and fixtures ofthe subject premises the Defendant

is independently liable for the barriers to equal access as alleged herein. 28 C.F.R. §

36.201(b).

       9.       Prior to instituting this action, and on numerous occasions per quarter

over the last year and before, Moody visited and attempted to patronize Defendant's

premises at issue in this matter, and was denied full, safe and equal access to the

subject property and the benefits of services, programs, and/or activities of the

subject premises and its facilities, and has otherwise been discriminated against, has

suffered an injury in fact, and been damaged by Defendant due to its lack of

compliance with the ADA.Plaintiffhas personal knowledge that the subject location

is presently in violation of the ADA and is discriminating against individuals with

disabilities.




                                                                               Page 4 of 13
        Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 5 of 13



      10.    Due to the violations ofthe ADA at Defendant's premises Plaintiff does

not have safe and equal access to the goods and services available to Defendant's

able-bodied patrons at this location. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as a result ofthe discriminatory conditions present at the

subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

ofthe goods and services of, Defendant's subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and deterrnining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment ofthe property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiff resides less than twenty-five(25)miles from where the subject

facility is located and has a real, continuing, and immediate threat of future

discrimination as a result of Defendant's violation of, and non-compliance with, the


                                                                               Page 5 of 13
         Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 6 of 13



ADA because he intends to continue to visit, i.e. attempt to patronize, the subject

location each time he travels to Wetumpka to meet his lawyer at restaurants along

US-231 which occurs numerous times each quarter. Accordingly, Plaintiff intends

to attempt to patronize, i.e., visit, Defendant's subject location numerous times next

quarter when he meets with his lawyer, and on a regular basis each quarter following

because the subject facility is the closest gas station to the Wetumpka locations

where he meets with his lawyer. Plaintiff will visit this facility until the barriers are

remediated and he is able to patronize the subject location with access equal to that

of Defendant's able-bodied customers.

       14.   Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment ofthe goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of42 U.S.C. § 12101 et seq.

      15.    Pursuant to the mandates of42 U.S.C. § 12134(a), on July 26, 1991,the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements ofthe ADA 28 C.F.R. Part 36.

      16.    Defendant is in violation of42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result ofinter alia, the

following specific violations that Plaintiff personally encountered and/or observed:




                                                                               Page 6 of13
     Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 7 of 13



                                PARKING

a.      The plaintiff could not safely utilize the parking facility as
        there are no designated accessible parking spaces present
        in violation of Section 4.6 of the ADAAG and Sections
        208 and 502 ofthe 2010 ADA Standards, whose resolution
        is readily achievable.

b.      The plaintiff had difficulty traversing the path of travel
        from the parking facility to the storefront entrances due to
        excessive vertical transitions to and from the curbs and
        pathways. Violation: There are vertical transitions along
        the accessible route which exceed /      1 2 inch, violating
        Section 4.3.8 of the ADAAG and Section 406.2 of the
        2010 ADA Standards, whose resolution is readily
        achievable.

c.      The plaintiff could not safely traverse the parking facility
        as the ground surface consisted of unmaintained broken
        pavement in violation of Section 4.5 of the ADAAG and
        Section 3023 of the 2010 ADA Standards and said
        accessible feature is not being maintained by Defendant in
        violation of 28 CFR § 36.211, whose resolution is readily
        achievable.
                               ENTRANCE

        The plaintiff could not safely use the public entrance to the
        facility due to a lack oflevel maneuvering clearance at the
        outward swinging entry doors. Violation: The paved area
        immediately outside the public entry doors has an inclined
        approach that extends into the level maneuvering
        clearance required for a wheelchair user to approach and
        access the outward swinging entry doors in violation of
        Section 4.13.6 ofthe ADAAG and Section 404.2.4.1 ofthe
        2010 ADA Standards, whose resolution is readily
        achievable.



                                                                         Page 7 of 13
     Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 8 of 13



                                RESTROOM

e.      The plaintiff could not use the toilet independently as the
        required maneuvering clearance is obstructed by the
        lavatory sink. Violation: The restroom provided for use by
        individuals with disabilities at the facility is in violation of
        Section 4.17 of the ADAAG and Section 604.3.2 of the
        2010 ADA Standards, whose resolution is readily
        achievable.

f.      The plaintiffcould not safely use the toilet because no grab
        bars were provided. Violation: ADA compliant grab bars
        are not provided in the restrooms in violation of Sections
        4.16.4, 4.26 and Figure 29 of the ADAAG and Section
        604.5.2 of the 2010 ADA Standards, whose resolution is
        readily achievable.

g•      The plaintiff could not safely use the toilet as it was
        mounted too near to the side wall. Violation: The toilet is
        mounted at a noncompliant distance from the wall in
        violation of Section 4.16.2 of the ADAAG and Section
        604.2 of the 2010 ADA Standards, whose resolution is
        readily achievable.

h.      The plaintiff could not make the necessary turn in the
        restroom to access the toilet without difficulty because the
        floor has not been maintained by Defendant and has
        developed a sunken area surrounding the floor drain which
        "catches" wheelchair tires and casters. Violation: There
        are unpermitted changes in level within the required
        turning space ofthe restroom toilet in violation of Section
        4.3.8 of the ADAAG and Sections 603.2.1 and 304 of the
        2010 ADA Standards, and said accessible features are not
        being maintained by Defendant in violation of 28 CFR §
        36.211, whose resolution is readily achievable.



                                                                           Page 8 of 13
           Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 9 of 13



      i.      The plaintiffcould not flush the toilet without difficulty as
              the flush valve was not mounted on the open side of the
              toilet. Violation: The flush valve is not mounted on the
              compliant side of the toilet in violation of Section 4.16.5
              of the ADAAG and Section 604.6 of the 2010 ADA
              Standards, whose resolution is readily achievable.


                                   MAINTENANCE

              The accessible features of the facility are not maintained,
              creating barriers to access for the Plaintiff, as set forth
              herein, in violation of28 CFR §36.211.

      17.     The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.     The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.     The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant's current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

prernises due to the architectural barriers encountered. A complete list ofthe subject

location's ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiffs representatives pursuant to Federal Rule of Civil Procedure 34. Once the


                                                                              Page 9 of13
        Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 10 of 13



Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant's barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiffs sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      23.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of


                                                                            Page 10 of 13
        Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 11 of 13



public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, ifthere has been an alteration to Defendant's place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401,then the Defendant's facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA.To date, Defendant has failed

to comply with this mandate.

      24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney's fees, costs and litigation from the Defendant pursuant to 42 U.S.C.

§ 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority


                                                                           Page 11 of 13
          Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 12 of 13



to grant Plaintiffinjunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

       A.     That the Court declare that the property owned and
              administered by Defendant is violative ofthe ADA;

      B.      That the Court enter an Order directing Defendant to alter
              its facilities to make them accessible to and useable by
              individuals with disabilities to the full extent required by
              Title III of the ADA;

      C.      That the Court enter an Order directing Defendant,
              pursuant to 28 C.F.R. §36.211,to fulfill its continuing duty
              to maintain its accessible features and equipment so that
              the facility remains accessible to and useable by
              individuals with disabilities to the full extent required by
              Title III ofthe ADA;

      D.      That the Court enter an Order directing Defendant to
              implement and carry out effective policies, practices, and
              procedures to maintain the accessible features and
              equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
              §36.211.

              That the Court enter an Order directing Defendant to
              evaluate and neutralize its policies and procedures towards
              persons with disabilities for such reasonable time so as to
                                                                               Page 12 of 13
        Case 2:19-cv-00733-WC Document 1 Filed 09/30/19 Page 13 of 13



            allow them to undertake and complete corrective
            procedures;

      F.    An award of attorneys' fees, costs (including expert fees),
            and litigation expenses pursuant to 42 U.S.C. § 12205;

      G.    An award of interest upon the original sums of said award
            of attorney's fees, costs (including expert fees), and other
            expenses of suit; and

            Such other relief as the Court deems just and proper,
            and/or is allowable under Title III of the Americans with
            Disabilities Act.


      Dated this the icP0day of                              ,2019.

                                Respectfully submitted,

                                By:       ti
                                Bridget M. o :llentine
                                Counsel for Plaintiff
                                AL State Bar No.: ASB-3487-G61W

Of Counsel:
Bridget M.Ballentine
2029 Holtville Road
Wetumpka, AL 36092
Telephone:(334)247-3662
Email: Bridget@ballentinelaw.com

DEFENDANT TO BE SERVED:

HOLLEY OIL CO.,INC.
c/o Keith S. Holley, as Registered Agent
Rt. 3 Box 522A
Wetumpka, AL 36092




                                                                           Page 13 of 13
